Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS , that the undersigned, being duly elected Directors and/or Officers of ReliaStar Life Insurance Company of New York ("RLNY"), constitute and appoint, John S. (Scott) Kreighbaum or James A. Shuchart, his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution for him in his name, place and stead, in any and all capacities, to sign the following RLNY registration statement, and any and all amendments to registration statement, and to file the same, with all exhibits thereto, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and affirming all that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof: ReliaStar Life Insurance Company of New York Separate Account NY-B Initial Registration Statement on Form N-4 (File Nos. 333-; 811-07935) for registration of Contracts offered through Separate Account NY-B. Signature Title Date /s/Donald W. Britton Director, President and Chief Executive Officer August 27, 2007 Donald W. Britton Director and Senior Vice President August , 2007 Brian D. Comer Director August , 2007 R. Michael Conley /s/Steven T. Pierson Senior Vice President and Chief Accounting Officer August 24, 2007 Steven T. Pierson /s/James R. Gelder Director and Chairman August 24, 2007 James R. Gelder /s/Carol V. Coleman Director August 24, 2007 Carol V. Coleman /s/Robert P. Browne Director and Vice President, Investments August 27, 2007 Robert P. Browne /s/James F. Lille Director August 27, 2007 James F. Lille /s/Howard L. Rosen Director, Vice President and Appointed Actuary August 23, 2007 Howard L. Rosen /s/Curtis W. Olson Director and Senior Vice President August 23, 2007 Curtis W. Olson /s/Catherine H. Smith Director August 24, 2007 Catherine H. Smith /s/Charles B. Updike Director August 24, 2007 Charles B. Updike /s/Ross M. Weale Director August 28, 2007 Ross M. Weale /s/David A. Wheat Director, Executive Vice President and August 27, 2007 David A. Wheat Chief Financial Officer
